Case: 11-30381     Document: 00511839518         Page: 1     Date Filed: 04/30/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           April 30, 2012

                                       No. 11-30381                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                Plaintiff - Appellee

v.

LONNIE POYDRAS,

                Defendant - Appellant




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:09-CR-121-1


Before JOLLY, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
        After studying the briefs and record, and hearing oral argument, it is clear
that the district court erred in admitting the character evidence at issue, and
that this error was harmful. We therefore REVERSE the defendant’s conviction
and REMAND for a new trial consistent with this opinion.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.